Order entered May 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00039-CV

                                ADRIAN BOOKER, Appellant

                                                V.

UNAUTHORIZED PRACTICE OF LAW COMMITTEE FOR THE SUPREME COURT
                       OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-02101-2015

                                            ORDER
       Based on court reporter Antoinette Varela’s April 19, 2016 letter to the Court regarding

the status of the reporter’s record and appellant’s April 29, 2016 response, we ORDER Ms.

Varela to file, no later than June 2, 2016, either (1) the reporter’s record or (2) written

verification appellant has not designated by date the portions of the proceedings to be included in

the reporter’s record. See TEX. R. APP. P. 34.6(b)(1). As appellant has been found indigent, any

record shall be filed without advance payment of costs.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE